


Exhibit 10.1
AMENDMENT TO
RESTRICTED SHARE UNIT AWARD AGREEMENT
UNDER THE
THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN
This Amendment to Restricted Share Unit Award Agreement (the “Amendment”) is
between Thompson Creek Metals Company Inc. (the “Company”), and you, the
Participant named below.
WHEREAS, the Company and the Participant are parties to one or more Restricted
Share Unit Award Agreements (each a “RSU Agreement”) evidencing Restricted Share
Unit Awards (the “RSU Awards”) under the Thompson Creek Metals Company Inc. 2010
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”); and
WHEREAS, consistent with the terms of the Plan, the Company desires to amend
each RSU Agreement in certain respects as more particularly set forth in this
Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company has determined to amend the RSU Agreements
as follows:
1.     Amendment to Provision Relating to Termination of Employment or Service.
The following provisions hereby replace the existing provisions in your RSU
Agreements outstanding as of February 1, 2013 regarding vesting and forfeiture
of your then-unvested RSU Awards upon your termination of employment with the
Company:


Upon a termination of your employment (or other service to the Company, if
applicable) for any reason (except as set forth herein), you will forfeit the
portion of the Units (as defined in the applicable RSU Agreement) that is
unvested at the time of termination, without any consideration due to you;
provided, however, that:


(a)    in the event of your termination due to retirement on or after age 62 or
termination due to death or total and permanent disability (evidenced by receipt
of disability benefits under a Company-sponsored disability plan), your Units
will continue to vest according the Vesting Schedule (as defined in the
applicable RSU Agreement) as though you were in active, continuous employment
(or other service to the Company, if applicable);


(b)    in the event of your termination by the Company without Cause (as defined
in your employment agreement), the vesting of your Units will be accelerated
such that the portion of your unvested Units that would have vested during the
24 months following the date notice of your termination of employment is given
shall immediately vest on the date of such notice, and any remaining unvested
Units will be immediately forfeited without any consideration due to you; and


(c)    in the event that your termination occurs within twelve (12) months a
Change of Control (as defined in your employment agreement) or in anticipation
of a Change of Control, either by the Company without Cause or by you as a
result of a Triggering Event (as defined in your employment agreement), the
vesting of your Units will be accelerated such that the portion of your unvested
Units that would have vested during the 36 months following the date notice of
your termination of employment is given shall immediately vest on the date of
such notice, and any remaining unvested Units will be immediately forfeited
without any consideration due to you.
        
2.    Except as expressly provided herein, the provisions of your RSU Agreements
shall remain in full force and effect and are hereby ratified and confirmed.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year set forth below.
 
 
THOMPSON CREEK METALS COMPANY INC.
 
 
 
 
 
Date: February 27, 2013
By:
/s/ Timothy Haddon
 
 
Its:
Lead Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed:
 
 
 
 
 
 
 
Date: March 5, 2013
By:
/s/ Kevin Loughrey
 
 
 
Kevin Loughrey
 
 
 
 
 
















